Case 19-22715-CMB      Doc 49    Filed 07/15/19 Entered 07/15/19 10:35:22   Desc Main
                                Document      Page 1 of 10


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

5171 CAMPBELLS LAND CO., INC.,                 Bankruptcy No. 19-22715-CMB

             Debtor,                           Chapter 11

UNITED STATES TRUSTEE,                         Document No.

             Movant,                           Related to Doc. No. 34
      vs.
                                               Hearing Date and Time:
5171 CAMPBELLS, LAND CO., INC.                 July 15, 2019 at 1:30 pm

             Respondent.

   RESPONSE TO EXPEDITED MOTION FOR APPOINTMENT OF CHAPTER 11
                            TRUSTEE

      AND NOW comes 5171 Campbells Land Co., Inc., by and through its Counsel,

Robert O Lampl, John P. Lacher, David L. Fuchs, Ryan J. Cooney and Sy O. Lampl and

files the following RESPONSE TO EXPEDITED MOTION FOR APPOINTMENT OF

CHAPTER 11 TRUSTEE:

      Background: The Temporary Restraining Order and the Debtor’s Progress

to Address the Same

      1.     This Case was commenced on July 8, 2019.

      2.     The Debtor, through its approximately 1,000 employees, operates twenty-

seven (27) Perkins Restaurants in Pennsylvania, Ohio and New York, pursuant to

twenty-seven (27) License Agreements with Perkins & Marie Callender’s LLC (“PMC”).

      3.     A significant portion of the Debtor’s assets were acquired from Unique

Ventures Group, LLC through a bankruptcy sale arising out of a case pending in this

district at No. 17-20526-TPA.
Case 19-22715-CMB      Doc 49    Filed 07/15/19 Entered 07/15/19 10:35:22     Desc Main
                                Document      Page 2 of 10


       4.    Twenty-two (22) of the Debtor’s Perkins restaurants are operated out of

properties the Debtor leases from Store Master Funding XIII, LLC (“Store Master

Funding”). The Debtor also has an outstanding loan with an entity affiliated with Store

Master Funding: Store Capital Acquisitions, LLC (collectively with Store Master Funding,

“Store”)

       5.    Prior to the within bankruptcy filing, Store initiated a breach of contract

action in the United States District Court for the Western District of Pennsylvania at

Docket No. 2:19-cv-00685-PJP. On July 2, 2019 Store moved for the appointment of a

Receiver. A Receiver was not appointed prior the within case being filed.

       6.    Also, prior to the within bankruptcy filing, PMC initiated an action in the

United States District Court for the Western District of Tennessee at Docket No. 2:19-

cv-02414-JPM seeking temporary and permanent injunctive relief against the Debtor

from operating its Perkins restaurants as PMC had terminated the License Agreements

and alleged, among other things, that it would face immediate irreparable harm if the

TRO was not granted.

       7.    On July 2, 2019, the Tennessee Court issued a Temporary Restraining

Order (“TRO”) which barred the Debtor from operating its restaurants and scheduled a

Preliminary Injunction hearing for July 8, 2019. A copy of the TRO is attached hereto as

Exhibit A.

       8.    The Debtor initiated the within case prior to the Preliminary Injunction

hearing.

       9.    The Debtor acknowledges that the License Agreements were terminated

prior to the commencement of the within case and thus are not property of the estate.
Case 19-22715-CMB      Doc 49    Filed 07/15/19 Entered 07/15/19 10:35:22       Desc Main
                                Document      Page 3 of 10


       10.    Almost concurrently with the filing of the within Case, and because the

Debtor recognized that it needed independent assistance to navigate through the legal

and financial issues it was facing, the Debtor engaged Compass Advisory Partners, LLC

as Chief Restructuring Officer (“Compass”). An application to engage Compass is

currently pending before this Honorable Court.

       11.    Immediately after initiating the within Case, the Debtor, through its

Counsel and Compass, commenced extensive negotiations with PMC regarding the

TRO and specifically sought a temporary license to operate its Perkins restaurants.

       12.    Without a resolution with PMC regarding the TRO, the Debtor recognized

that it would be immediately forced to comply with the TRO and shut down its twenty-

seven Perkins restaurants and terminate its approximately 1,000 employees. Such a

shut-down would be devastating to the employees and many of the small communities

where the Debtor’s restaurants are located. Additionally, if the Debtor was forced to shut

down, the Debtor would be unable to market its assets as a going-concern, thereby

diminishing their value to the substantial detriment of the estate.

       13.    Fortunately, the negotiations with PMC have resulted in a Stipulation and

Consent Order (“Stipulation”) between the Debtor and PMC, which was filed with this

Honorable Court on July 12, 2019.

       14.    Importantly, the Stipulation provides the Debtor with a new temporary

license to operate seventeen (17) of its locations as Perkins restaurants to allow the

Debtor and PMC to find a new licensee/franchisee and the Debtor to sell its assets at

those locations as a going concern.
Case 19-22715-CMB      Doc 49    Filed 07/15/19 Entered 07/15/19 10:35:22       Desc Main
                                Document      Page 4 of 10


      15.    The Stipulation also provides the Debtor with the opportunity to operate

the other ten (10) locations under a non-Perkins concept.

      16.    Thus, the Debtor believes that the Stipulation is of significant value to the

estate and preserves, at a minimum, a significant number of jobs.

      17.    In fact, the Debtor and PMC have already commenced negotiations with

another Perkins’ franchisee to allow said franchisee to enter into new license

agreements with PMC and to purchase the majority of the Debtor’s assets. The Debtor

does not believe that those negotiations would be possible without the Stipulation.

      18.    Furthermore, the Debtor has already engaged in preliminary, yet

productive discussions with Store, who supports the Stipulation, and is exploring the

possibility of providing temporary funding to sustain the operations pending a sale.

      19.    In sum, since the filing approximately one (1) week ago, the Debtor,

through its proposed CRO, has drastically improved its situation and has made rapid

progress towards the framework of a liquidating plan of reorganization.

The Expedited Motion for Appointment of Chapter 11 Trustee

      20.    On July 12, 2019, the United States Trustee’s Office filed an expedited

Motion for the Appointment of Chapter 11 Trustee (“the Trustee Motion”). A hearing has

been scheduled on the Trustee Motion for July 15, 2019 at 1:30 pm.

      21.     Due to the short time frame between the filing and the response deadline,

the Debtor is not responding to the Trustee Motion in a point-by-point fashion but will do

so if requested to by this Honorable Court. Furthermore, the Debtor reserves its right to

supplement the within Response.
Case 19-22715-CMB        Doc 49    Filed 07/15/19 Entered 07/15/19 10:35:22       Desc Main
                                  Document      Page 5 of 10


       A.     Legal Standard

       22.    Appointing a Chapter 11 Trustee is an extraordinary remedy as there is a

strong presumption that the Debtor should be permitted to remain in possession. Off’l

Comm. of Unsecured Creditors of Cybergenics Corp. ex rel. Cybergenics Corp v.

Chinery, 330 F.3d 548, 577 (3d Cir. 2003). The precise reason that the appointment is

“exceptional” is that existing management is best positioned to rescue a debtor from

bankruptcy due in part to the implicit cost in replacing the current management team

with a team that is less familiar with the Debtor and the market generally. Id.

       In instances where principals actively elevate their own interests above those of

the debtor to the point that it causes or is substantially likely to cause significant

damage to the bankruptcy estate, a trustee has been deemed appropriate. Conversely,

when alternative solutions exist to address potentially questionable management

decisions, a trustee is deemed unnecessary. In re Circulatory Ctrs. of Am., LLC, 2017

Bankr. LEXIS 4292 (Bankr. W.D. Pa. Dec. 15, 2017).

       23.    As has already been set forth herein, current management, through the

proposed CRO, is in the best position to rescue the Debtor from bankruptcy. The

resolution with PMC and the resulting preservation of jobs and ability for the Debtor to

operate as a going concern strongly supports such a finding.

       24.    Additionally, the United States Trustee’s Office has failed to identify any

instances where the Debtor’s principals have elevated their own interests above those

of the Debtor to the point that it has caused or is likely to cause significant damage to

the bankruptcy estate.
Case 19-22715-CMB       Doc 49    Filed 07/15/19 Entered 07/15/19 10:35:22   Desc Main
                                 Document      Page 6 of 10


       B.     The Scrivener’s Error in the APA

       25.    The Trustee Motion questions whether or not the Debtor owns the assets

purchased from Unique Ventures as the subject Asset Purchase Agreement was

between Unique Ventures and 5171 Campbells Land Co., LLC and not 5171 Campbells

Land Co., Inc.

       26.    Simply put, the original Asset Purchase Agreement contained a

scrivener’s error and the same was quickly amended to reflect the proper purchaser –

the Debtor. A copy of the Amendment is attached hereto as Exhibit B.

       C.     The Pre-Bankruptcy Litigation

       27.    The Trustee Motion references a number of cases involving the Debtor

and/or its principals that were pending prior to the within filing.

       28.    Three of those cases: Peter D. Kaplan vs. William T. Kane; Steven Maglin

vs. 5171 Campbells Land Co., LLC, William Kane, et al; and Marc Group, LLC v.

William T. Kane and 5171 Campbells Land Co., LLC (“the Maglin Litgation”) are related

and do not support the appointment of a Trustee.

       29     The Maglin litigation is being prosecuted by attorney Joseph Hudak on

behalf of Steven Maglin, Peter D. Kaplan (Steven Maglin’s father-in-law) and Marc

Group, LLC. There are two main issues involved: (1) whether or not the Debtor and/or

its Principals breached an agreement to provide Mr. Maglin with an employment

Contract; and (2) whether William T. Kane breached a $125,000 promissory note with

Peter Kaplan.

       30.    Regarding the $125,000 promissory note, Attorney Hudak effectuated a

confession of judgment against Mr. Kane and in an improper execution attempt,
Case 19-22715-CMB       Doc 49    Filed 07/15/19 Entered 07/15/19 10:35:22       Desc Main
                                 Document      Page 7 of 10


obtained an ex parte order transferring Mr. Kane’s interest in the Debtor to Mr. Kaplan.

Said order has been vacated the underlying judgment has been opened.

       31.    The case regarding the alleged breach of an agreement to provide Mr.

Maglin an employment contract is at the preliminary objection stage.

       32.    The Trustee Motion also references litigation with PMC and Store. This

litigation was already addressed by the Debtor in Response Paragraphs 4 through 18.

       D.     The Allegations against William T. Kane

       33.    The Trustee Motion asserts that a Trustee is necessary to, “determine

whether the Debtor’s principal engaged in any scheme to hinder, delay, or defraud the

creditors of this Debtor…” It also asserts that a Trustee is needed to investigate, “if the

buyer William Kane misrepresented his financial resources to purchase the assets.”

       34.    First, Mr. Kane did not purchase any assets. The assets were purchased

by the Debtor of which Mr. Kane owns 40%.

       35.    Additionally, the United States Trustee’s Office makes these conclusory

allegations against Mr. Kane without providing any support or evidence of the same.

       36.    Finally, Compass is in the process of evaluating the retention of special

litigation counsel (someone not associated with the Unique Ventures case) to review

various legal issues including whether or not the Debtor possesses causes of action

against insiders.

Request for an Evidentiary Hearing and Discovery

       37.    In the event this Honorable Court is inclined to consider the Trustee

Motion, the Debtor requests that an evidentiary hearing be scheduled after a reasonable

period for discovery.
Case 19-22715-CMB       Doc 49    Filed 07/15/19 Entered 07/15/19 10:35:22   Desc Main
                                 Document      Page 8 of 10


      WHEREFORE, the Debtor respectfully requests that this Honorable Court enter

an Order denying the Expedited Motion for Appointment of Chapter 11 Trustee.

                                                Respectfully Submitted,



Date: July 15, 2019__                           /s/ Robert O Lampl
                                                ROBERT O LAMPL
                                                PA I.D. #19809
                                                JOHN P. LACHER
                                                PA I.D. #62297
                                                DAVID L. FUCHS
                                                PA I.D. #205694
                                                RYAN J. COONEY
                                                PA I.D. #319213
                                                SY O. LAMPL
                                                PA I.D. #324741
                                                223 Fourth Avenue, 4th Fl.
                                                Pittsburgh, PA 15222
                                                (412) 392-0330 (phone)
                                                (412) 392-0335 (facsimile)
                                                Email: rlampl@lampllaw.com
Case 19-22715-CMB      Doc 49    Filed 07/15/19 Entered 07/15/19 10:35:22    Desc Main
                                Document      Page 9 of 10


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

5171 CAMPBELLS LAND CO., INC.,                 Bankruptcy No. 19-22715-CMB

             Debtor,                           Chapter 11

UNITED STATES TRUSTEE,                         Document No.

             Movant,                           Related to Doc. No. 34
      vs.
                                               Hearing Date and Time:
5171 CAMPBELLS, LAND CO., INC.                 July 15, 2019 at 1:30 pm

             Respondent.

                            CERTIFICATE OF SERVICE

      I, Robert O Lampl, hereby certify, that on the 15th day of July, 2019, a true and

correct copy of the foregoing Response to Expedited Motion for Appointment of

Chapter 11 Trustee was served upon the following (via electronic service):

U.S. Trustee
1001 Liberty Avenue
Suite 970
Pittsburgh, PA 15222
Norma.l.hildenband@usdoj.gov

Store Capital
c/o Craig Solomon Ganz
Ballard Spahr LLP
1 East Washingyton Street, Suite 2300
Phoenix AZ 85004
ganzc@ballardspahr.com

Perkins
6075 Poplar Ave. #800
Memphis, TN 38119
jmwalker@duanemorris.com
Case 19-22715-CMB     Doc 49    Filed 07/15/19 Entered 07/15/19 10:35:22   Desc Main
                               Document     Page 10 of 10


Marc Group, LLC
c/o Joseph E. Hudak
josephhudaklaw@gmail.com

Ronald Linaburg
c/o Michael Oliverio
moliverio@lynchlaw-group.com




Date: July 15, 2019                           /s/ Robert O Lampl
                                              ROBERT O LAMPL
                                              PA I.D. #19809
                                              JOHN P. LACHER
                                              PA I.D. #62297
                                              DAVID L. FUCHS
                                              PA I.D. #205694
                                              RYAN J. COONEY
                                              PA I.D. #319213
                                              SY O. LAMPL
                                              PA I.D. #324741
                                              223 Fourth Avenue, 4th Fl.
                                              Pittsburgh, PA 15222
                                              (412) 392-0330 (phone)
                                              (412) 392-0335 (facsimile)
                                              Email: rlampl@lampllaw.com
